PER CURIAM:
Claimant was employed by Huttonsville Correctional Center, a facility of respondent, from November 16, 1983 through April 30, 1985 as a Correctional Officer I. As a requirement of his position, claimant was mandated to report 15 minutes early before each shift that he worked. As this requirement was above his 40-hour-per-week responsibility, claimant seeks $50.00, which is his estimation of the amount of compensation due him for the overtime.
Mr. Paul Gabel, the business manager at Huttonsville, testified that claimant had been an employee of the Huttonsville Correctional Center. Mr. Gabel agreed that a directive from George D. Hampton, III, Assistant Commissioner of Budget and Administration, was issued on June 26, 1985. It required Mr. Gabel to compute the overtime of employees for a period from July 1, 1984 through June 30, 1985. However, claimant was not an employee of Huttonsville on June 26, 1985. Mr. Gabel supplied the Court with copies of the directive, a Civil Service Commission ruling on a case similar to claimant's situation, a statement from the Department of Labor indicating that under the Minimum Wage and Maximum Hours Standard Act, "... an employee working over 40 hours per week must be compensated at ten(10) minutes per shift at time and one half his regular rate of pay when overtime violations occurred, ' and time cards for claimant.
Claimant has proved through the various records presented that he is entitled to overtime compensation in accordance with the Civil Service regulations. For that reason, the Court makes an award of $50.00 to claimant.
Award of $50.00.